N`OTE: This order is nonprecedential
United States Court of AppeaIs
  for the FederaI Circuit
JOYCE BRANCH-VVILLIAMS,
Petiti0ner, t
V.
MERIT SYSTEMS PROTECTION BOARD,
Responden.t,
AND
DEPARTMENT OF VETERANS AFFAIRS,
Interven,or. -
2011-3112
Petition for review of the Merit Syste1ns Protection
Board in case n0. PH(]752100589-I-1.
ON MOTION
ORDER
The Depart1nent of Veterans Affairs moves without
opposition to reform the official caption to designate the
Merit Systems Protection Board as the respondent and
the Department of Veterans Affairs as intervenor

/`
BRANCH-WlLLIAMS V. MSPB 2
Pursuant to 5 U.S.C. § 7703(a)(2), the Board is desig-
nated as the respondent when the Board's decision con-
cerns the procedure or jurisdiction of the Board. The
employing agency is designated as the respondent when
the Board reaches the merits of the underlying case.
Accordingly,
IT ls ORDERED THA'r:
(1) The motion is granted. The revised official cap»
tion is reflected above. 4
(2) The Board and Department shall file their briefs
within 21 days from the date of filing of this order.
FOR THE COURT _
JUL 2 0 2011 /3/Jan H¢rba1y
Date J an Horbaly.
Clerk
cc: Joyce Branch-Williarns
Kent C. Kiffner, Esq. (informa1 brief enclosed)
Calvin Morrow, Esq. (informal brief enclosed)
s21
ll
's~s2vz§St`EPse.:°“
JUL 20 ?f]1\
.|AN HORBALY
CLERK